Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being obvious over Kondo et al. (JP2018105333).
The applied reference has a common assignee and inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Kondo et al. discloses (claim 1) a hydraulic drive system for raising and lowering an object by supplying and discharging operating oil to and from each of two ports of an actuator 16 with a control device 9 that outputs a first lowering signal in accordance with a lowering operation performed on an operating device 47 and outputs a raising signal in accordance with a raising operation performed on the operating device 47, the operation device being used to raise and lower the object (boom), a first electromagnetic proportional control valve 45 that outputs a first pilot pressure corresponding to the raising signal, a second electromagnetic proportional control valve 46 that outputs a second pilot pressure corresponding to the first lowering signal, a .
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure 
Prior Art
	Prior art made of record but not relied upon is considered pertinent to Applicant's disclosure for showing other pilot controlled valve systems with lock valves.

Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The improvements (claim 2) the third pilot pressure being the first pilot pressure, wherein when the first lowering signal is output, the control device outputs a second lowering signal to the first electromagnetic proportional control valve to cause the first electromagnetic proportional control valve to output the first pilot pressure that is the predetermined release pressure and (claim 3) when the first lowering signal is output, the control device outputs a second lowering signal to the third electromagnetic proportional control valve to cause the third electromagnetic proportional control valve to output the third pilot pressure that is the predetermined release pressure.



Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Thomas Lazo whose telephone number is (571) 272-4818.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Kenneth Bomberg, can be reached on (571) 272-4922.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS E LAZO/Primary Examiner, 
Art Unit 3745
January 15, 2022